


117 HR 2112 IH: American Workforce Recovery Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2112
IN THE HOUSE OF REPRESENTATIVES

March 19, 2021
Ms. Stefanik (for herself and Mr. Crow) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To direct the Secretary of Labor to award funds to States to promote the skill acquisition, employment, and retention of individuals, and for other purposes.


1.Short titleThis Act may be cited as the American Workforce Recovery Act. 2.State allotments and local allocations (a)State allotments (1)Reservation for outlying areasFrom the amount made available under section 6(a) for a fiscal year, the Secretary of Labor shall reserve not more than 1/4 of 1 percent of such amount to provide assistance to the outlying areas.
(2)State allotmentsAfter determining the amount to be reserved under paragraph (1), the Secretary shall allot the remainder of the amount made available under section 6(a) for that fiscal year to the States in accordance with clause (ii) of section 132(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172(b)(2)(B)) for the activities described in this Act, except that clause (iii) of such section shall not apply to allotments made under this paragraph.  (b)Within State allocation (1)Reservation for State usesThe Governor shall reserve not more than 15 percent of the amount allotted to the State under subsection (a)(2) for the State activities described in section 3.
(2)Allocations to local areasAfter determining the amount to be reserved under paragraph (1) and not later than 30 days after receiving funds allotted under subsection (a)(2), the Governor shall allocate the remainder of such allotment to local areas in the State, on the basis of the allocation formula prescribed by the Governor of the State under clause (i) of section 133(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)(2)(B)) for the program year that is in effect on the date of such allocation. (3)Reallocation requirementsAny amounts allocated to a local area under paragraph (1) or (2) that remain unobligated for 1 year after the date of allocation may be reallocated to other local areas in the State by the Governor, as determined by the Governor.
3.State uses of fundsThe State activities referred to in section 2(b)(1) are as follows: (1) Reviewing new applications from training providers seeking to be included on the list of eligible providers of training services under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)) for such State not later than 30 days after receipt of such application. 
(2)Evaluating the training providers included on the list of eligible providers of training services under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)) for such State to determine if such providers have the capacity to meet the job training needs of displaced workers and the employment needs of employers in the State, including the capacity of remote or virtual training options in such State.  (3)Carrying out activities to facilitate remote access to employment and training activities, including career services, through a one-stop center.
(4)Improving the quality of local and regional labor market information relating to in-demand industry sectors or occupations, including by ensuring such information is up-to-date, searchable, comparable, informed by best practices on public provision of credential information, and includes information on skills required by in-demand industry sectors or occupations in the local area. (5)Improving the public availability and accessibility of the performance reports of eligible training providers required under section 116(d)(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(d)(4)). 
(6)Carrying out any statewide employment and training activities under section 134(a)(3)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(a)(3)(A)). (7)Providing supplemental allocations to local areas most in need of additional employment and training resources, as determined by the Governor.
4.Local area uses of funds
(a)Uses of funds
(1)Required usesA local area receiving an allocation under this Act shall use not less than 75 percent of the allocation for the following: (A)To provide the following training or jobs:
(i)Training services provided through individual training accounts described in subsection (b); (ii)On-the-job training, for which the local board may take into account the impact of a qualifying emergency as a factor in determining whether to increase the amount of a reimbursement to an amount of up to 75 percent of the wage rate of a participant in accordance with section 134(c)(3)(H) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(H)).
(iii)Customized training, for which the local board may take into account the impact of a qualifying emergency as a factor in determining the portion of the cost of training an employer shall provide. (iv)Transitional jobs that meet the requirements of section 134(d)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(5)).
(v)Training programs for incumbent workers carried out in accordance with section 134(d)(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(4)). (B)To establish a Pandemic Reskilling Fund for dislocated workers participating in training services described in clauses (i) through (iii) of subparagraph (A).
(2)Authorized usesA local area receiving an allocation under this Act may use the allocation— (A)to provide the career services described in paragraph (2) of section 134(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(2)) to adults and dislocated workers—
(i)which shall include the prioritization of the use of the assessments and the development of individual employment plans described in subclauses (I) and (II) of paragraph (2)(A)(xii) of such section 134(c), respectively; (ii)be based on the most recent local and regional labor market information relating to in-demand industry sectors or occupations for such local area; and
(iii)carried out in coordination with reemployment activities conducted under section 306 of the Social Security Act; (B)to provide the employment and training activities described in section 134(d)) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d));
(C)to provide information to adults and dislocated workers on employers seeking individuals to participate in the on-the-job training described in subsection (b); and (D)for administrative costs to carry out the requirements of this section, as long as not more than 10 percent of the allocation is used for such costs.
(b)Individual training accounts
(1)In generalNotwithstanding section 134(c)(3)(G) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(G)), an individual training account established with an allocation made under this Act may be used to support— (A)on-the-job training if a work-based training agreement is established by the individual and the employer, and is approved by the one-stop operator involved; or
(B)training services with a provider described in paragraph (3). (2)Work-based training agreement (A)ContentsA work-based training agreement referred to in paragraph (1)(A) shall establish the length of training, the hourly wage rate of the individual, the skills necessary for the job, and the individual’s current skill level as of the date of the agreement, the skills to be learned during the training, any recognized postsecondary credential that may be acquired during the training, and the reimbursement to be provided to the employer.
(B)Documentation requirementsA work-based training agreement that is approved by the one-stop operator shall ensure that the individual provides the one-stop operator involved with any documentation of the wages earned by the individual while engaged in such training for the purpose of reimbursement to the employer. (3)Eligible training providers (A)In generalAn individual training account described in paragraph (1) established on behalf of an individual shall pay for training provided through—
(i)a provider on the list of eligible providers of training services under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)) for the State of the local area; or (ii)a training provider that is not on such list—
(I)in a case in which the State board or local board approves such provider upon a determination that the individual is seeking training for an in-demand industry sector or occupation in the local area for which such provider has demonstrated effectiveness; or (II)in a case in which an employer identifies such provider as having the ability to help the individual acquire the skills necessary to be hired by such employer, and for which the employer covers not less than 20 percent of the training cost.
(B)Performance reportsTo receive a payment under an individual training account described in paragraph (1), a training provider described in subparagraph (A)(ii) shall submit the necessary information to be included in the performance report with respect to such provider under section 116(d)(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(d)(4)). (c)Pandemic Reskilling Fund (1)In generalFor dislocated workers receiving training services under subsection (a)(1), the local area shall establish a Pandemic Reskilling Fund that the individual can access to receive reimbursement for supportive services necessary for the individual to participate in the training.
(2)One-stop operatorThe one-stop operator involved shall— (A)have the discretion to approve an individual’s supportive services expenses and make payments from the individual’s Pandemic Reskilling Fund; and
(B)provide information, in formats that are usable by and understandable to one-stop center customers, relating to the availability of other supportive services and funding for such services in the local area. (3)Amount per individualThe Pandemic Reskilling Fund shall provide the following reimbursement amounts:
(A)$1,000 for a dislocated worker who is a low-income individual. (B)$500 for a dislocated worker who is not covered under subparagraph (A).
(4)Completion incentive and reallocation
(A)Completion incentiveAny funds remaining in a Pandemic Reskilling Fund of an individual shall be provided in cash to the individual if— (i)not later than 6 weeks after an individual completes the training for which such Fund was established, the individual obtains full-time, unsubsidized employment; and
(ii)the individual has been so employed for 6 weeks. (B)ReallocationWith respect to any funds remaining in the Pandemic Reskilling Fund of an individual who does not meet the requirements of subparagraph (A), after completion of the training for which such Fund was established, such funds shall be returned to the local area for redistribution by such area. 
(d)Eligible individualsThe requirements of section 134(c)(3)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(B)) shall not apply in determining an individual’s eligibility to receive training services funded under this section. 5.GAO ReportNot later than one year following the date of enactment of this Act, the Comptroller General of the United States shall—
(1)conduct an evaluation of the— (A)flexibility provided through individual training accounts established under this Act; and
(B)the overall effectiveness of the funds provided under this Act with respect to promoting the skill acquisition, employment, and retention of the individuals who were assisted with such funds, including individuals with barriers to employment, disaggregated— (i)by each subpopulation of such individuals; and
(ii)by race, ethnicity, sex, and age. (2)submit the results of the evaluation to Congress.
6.General provisions
(a)Authorization of appropriationsThere are authorized to be appropriated $7,000,000,000 to carry out this Act. (b)DefinitionsIn this Act:
(1)Qualifying emergencyThe term qualifying emergency has the meaning given the term in section 3502(a) of the CARES Act (20 U.S.C. 1001 note).  (2)Supportive servicesThe term supportive services means services such as transportation, child care, dependent care, housing, technology and equipment, and needs-related payments, that are necessary to enable an individual to participate in activities authorized under this Act. 
(3)WIOA definitionsExcept as otherwise provided, a term used in this Act that is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) shall have the meaning given that term in such section.  